BRACE, P. J.
— This is a bill in equity to declare a resulting trust in favor of plaintiffs, who are the children of Henry Wacker, deceased, by his first wife, Louisa, nee Doermann, in a tract of land conveyed to the said Henry Wacker for the consideration of $4,000, $3,850'of the purchase money for which was furnished by John H. Doermann, the father of the said Louisa. The defendants are the administrator, the widow and second wife of the said Henry Wacker, deceased; and a child born of the second marriage. All the evidence offered in the case was taken subject to objections. If so much of it as was incompetent had been ruled out, upon the offer, it must have become evident to counsel for plaintiffs even, that they had no case. The learned trial judge (Hirzel), however, took the case as it-was given •to him, and disposed of it in the following terse, yet comprehensive opinion:
“Considering all the evidence in the case, part of which was clearly incompetent, it appears that Henry Wacker married Louisa Doermann in 1881; that the latter’s father told the father of the former to buy a certain farm, and that he *249said, the farm should belong to Louisa and John Doermann. his son.
“August Wacker bought the farm and Henry Wacker advanced $150, and old man Doermann $3,850. He ordered the deed to be made to Henry Wacker. He later stated that he bought the land for Henry and John, and Henry owned and operated the whole farm at all times until old Doermann’s death, and then bought out John Doermann by paying him about $2,000 for his half interest therein. The daughter, Louisa, was never consulted or spoken of. The old man evidently stood on common law ground, that if he were to give any money to his daughter, it would go to her husband. So he ordered the deed made to the husband and never made any inquiries about it, nor consulted the wishes of his daughter. Henry Wacker owned a large amount of personal property, such as is necessary to run a large farm, and made many improvements. Old Doermann gave each of his children about $2,000 in money, lands or property during his life time, and at his death each child got over $1,000 more.
“The deed to Henry Wacker was made without the slightest declaration of trust, either oral or in writing, except, perhaps, as to young Doermann. There are, however, circumstances which might indicate an intention to declare a trust, were it not for the uncontradicted fact that he made those gifts absolutely, and that there is no evidence at all indicating that he in any manner ever intended to charge Henry Waeker with anything, or in any manner indicated that his wife, Louisa, should or would own the farm, or that he should hold the farm in trust for his wife and her children. The large improvements on the farm indicate that Henry never understood it in such manner, and the declarations of the old man, if competent, do not point in a different direction.
*250“To say the least, while there may have been a resulting .trust intended, it is clear that the evidence in this case is not sufficient to establish it, for it must he Tull, clear and convincing’ before a court of equity can interfere. Plaintiffs’ hill must, therefore, be dismissed and judgment rendered for defendant with costs.”
It was accordingly so done, and the judgment ought to be and is affirmed.
All concur.